Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 11/19/2021 has been entered.  Claims 2-3, 9-10, and 16-17 are amended.  Claims 2-22 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8, 10-15 and 17-21 of Patent No. 9,619,143 B2 in view of Tse et al. (herein after Tse), US 2008/0134088 A1, and further in view of GSMArena Team “HTC Touch Review” November 2007 (hereinafter GSMArena).



Regarding Claims 2-22, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claims of the ‘143 patent and Tse and GSMArena:

16/832,285 (Instant Application)
9,619,143 (Patent ‘143)
(Claim 2) A computing device, comprising: 
a touch screen display; 
one or more processors; 
memory; 
and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 

displaying a first set of a first plurality of icons on the touch screen display, wherein: 
the first plurality of icons includes a plurality of sets of icons that are separately displayed on the touch screen display, 







and the first plurality of icons includes application launch icons, 




launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched;   

while displaying the first set of the first plurality of icons on the touch screen display, detecting a first finger swipe gesture on the touch screen display; 


in response to detecting the first finger swipe gesture on the touch screen display: in accordance with a determination that the first finger swipe gesture is in a first direction, 

replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display,





wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; 








replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device,  

























wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user.



wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display comprises an animation that moves the first set out of a first area and the second set into the first area.  

a touch screen display;
one or more processors;
memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

displaying a first set of a first plurality of icons in a first area of the touch screen display, wherein:
the first plurality of icons includes a plurality of sets of icons that are separately displayed in the first area of the touch screen display;

displaying a second plurality of icons in a second area on the touch screen display, wherein:
the second area is different from the first area, 

and both of the first plurality of icons and the second plurality of icons includes application launch icons, 



launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched;

while displaying the first set of the first plurality of icons in the first area of the touch screen display, detecting a first finger swipe gesture on the touch screen display 

in the first area in a first direction;
in response to detecting the first finger swipe gesture, 



replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the first area on the touch screen display, while maintaining the display of the second plurality of icons in the second area on the touch screen display,

wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons;

while displaying the first set of the first plurality of icons in the first area of the touch screen display, detecting 

replacing display in the first area of the first set of the first plurality of icons with a display of information, other than a set of the plurality of sets of icons, customized to a user of the device,

while maintaining the display of the second plurality of icons in the second area on the touch screen display;
while displaying the second set of the first plurality of icons in the first area of the touch screen display, detecting a third finger swipe gesture on the touch screen display in the first area in the direction that is substantially opposite the first direction; and
in response to detecting the third finger swipe gesture, replacing display in the first area of the second set of the first plurality of icons with display of the first set of the first plurality of icons in the first area on the touch screen display, while maintaining the display of the second plurality of icons in the second area on the touch screen display.

(Tse)








detecting a second finger gesture on an icon in the second set of the first plurality of icons; 

and in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected.  
(Claim 10) The device of claim 8, including instructions for:

detecting a fourth finger gesture on an icon in the second set of the first plurality of icons; 

and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the second set upon which the fourth finger gesture was detected.
(Claim 5) The computing device of claim 2, further including instructions for: 
detecting a third finger gesture on the touch screen display; 

in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons on the touch screen display; 





and in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected.  

detecting a fourth finger gesture on the touch screen display;

in response to detecting the fourth finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons in the first area on the touch screen display while maintaining the display of the second plurality of icons in the second area on the touch screen display;


and, in response to detecting the fifth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fifth finger gesture was detected.



and further including instructions for:   
displaying two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 

and in response to detecting the first finger swipe gesture, updating the information provided by the set-sequence-indicia icons to reflect the replacement of the displayed first set by the second set.     
(Claim 13) The device of claim 8, 
wherein the plurality of sets of icons includes a number of sets of icons that are configured to be separately displayed as a sequence of sets of icons in the first area of the touch screen display; 

and further including instructions for:
displaying two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 

and, in response to detecting the first finger swipe gesture, updating the information provided by the set-sequence-indicia icons to reflect the replacement of the displayed first set by the second set.

in accordance with the determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 





updating the information provided by a customized-information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first set by the information customized to the user.  
(Claim 14) The device of claim 13, further including instructions for:
in response to detecting the second finger swipe gesture:
(independent claim 8 which Claim 14 ultimately inherits from defined the second finger swipe gesture on the touch screen display in the first area in a direction that is substantially opposite the first direction)

updating the information provided by a customized-information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first set by the information customized to the user.
(Claim 8) The computing device of claim 2, wherein the first finger swipe gesture is at a location on the touch screen display that does not align with any indicia representative of said replacing.  
(Claim 12) The device of claim 8, 
wherein the first finger swipe gesture is at a location in the first display area that does not align with any indicia representative of said replacing.
(independent claim 8 which Claim 12 inherits from defined that the first display area is of the touch screen display)

at a computing device with a touch screen display: 

displaying a first set of a first plurality of icons on the touch screen display, wherein: 
the first plurality of icons includes a plurality of sets of icons that are separately displayed on the touch screen display, 






and the first plurality of icons includes application launch icons, 


wherein each application launch icon represents a particular application, and activation of a respective application launch icon causes: 

launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched;  

while displaying the first set of the first plurality of icons on the touch screen display, detecting a first finger swipe gesture on the touch screen display; 




replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display,







wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; 


and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 





replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device,  

























wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user.

(Claim 10) The method of claim 9, 
wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display comprises an animation that moves the first set out of a first area and the second set into the first area.  


displaying a first set of a first plurality of icons in a first area of the touch screen display, wherein:
the first plurality of icons includes a plurality of sets of icons that are separately displayed in the first area of the touch screen display;

displaying a second plurality of icons in a second area on the touch screen display, wherein: the second area is different from the first area, 

and both of the first plurality of icons and the second plurality of icons includes application launch icons, 

wherein each application launch icon represents a particular application, and activation of a respective application launch icon causes:

launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched;

while displaying the first set of the first plurality of icons in the first area of the touch screen display, detecting a first finger swipe gesture on the touch screen display 



in response to detecting the first finger swipe gesture, 



replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the first area on the touch screen display, 

while maintaining the display of the second plurality of icons in the second area on the touch screen display, 

wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons;

while displaying the first set of the first plurality of icons in the first area of the touch screen display, detecting a second finger swipe gesture on the touch screen display in the first area in a direction that is substantially opposite the first direction; in response to detecting the second finger swipe gesture, 

replacing display in the first area of the first set of the first plurality of icons with a display of information, other than a set of the plurality of sets of icons, customized to a user of the device,

while maintaining the display of the second plurality of icons in the second area on the touch screen display;
while displaying the second set of the first plurality of icons in the first area of the touch screen display, detecting a third finger swipe gesture on the touch screen display in the first area in the direction that is substantially opposite the first direction; and
in response to detecting the third finger swipe gesture, replacing display in the first area of the second set of the first plurality of icons with display of the first set of the first plurality of icons in the first area on the touch screen display, while maintaining the display of the second plurality of icons in the second area on the touch screen display.

(Tse)




(GSMArena page 4)


detecting a second finger gesture on an icon in the second set of the first plurality of icons; 

and in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected.  
(Claim 3) The method of claim 1, including:

detecting a fourth finger gesture on an icon in the second set of the first plurality of icons; 

and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the second set upon which the fourth finger gesture was detected.
(Claim 12) The method of claim 9, further comprising: 
detecting a third finger gesture on the touch screen display; 

in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons on the touch screen display; 





detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; 

and in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected.  
(Claim 4) The method of claim 1, including:
detecting a fourth finger gesture on the touch screen display;

in response to detecting the fourth finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons in the first area on the touch screen display while maintaining the display of the second plurality of icons in the second area on the touch screen display;

detecting a fifth finger gesture on an icon in the third set of the first plurality of icons; 

and, in response to detecting the fifth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fifth finger gesture was detected.

wherein the plurality of sets of icons includes a number of sets of icons that are configured to be separately displayed as a sequence of sets of icons on the touch screen display; 

and wherein the method further comprises: 
displaying two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 

and in response to detecting the first finger swipe gesture, updating the information provided by the set-sequence-indicia icons to reflect the replacement of the displayed first set by the second set.  
(Claim 6) The method of claim 1, wherein the plurality of sets of icons includes a number of sets of icons that are configured to be separately displayed as a sequence of sets of icons in the first area of the touch screen display; 

and further including:
displaying two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 

and, in response to detecting the first finger swipe gesture, updating the information provided by the set-sequence-indicia icons to reflect the replacement of the displayed first set by the second set.
(Claim 14) The method of claim 13, further comprising: 
in accordance with the determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 






updating the information provided by a customized- information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first set by the information customized to the user.  
(Claim 7) The method of claim 6, further including:
in response to detecting the second finger swipe gesture:
(independent claim 1 which Claim 7 ultimately inherits from defined the second finger swipe gesture on the touch screen display in the first area in a direction that is substantially opposite the first direction)


updating the information provided by a customized-information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first set by the information customized to the user.

wherein the first finger swipe gesture is at a location on the touch screen display that does not align with any indicia representative of said replacing.  
(Claim 5) The method of claim 1, wherein the first finger swipe gesture is at a location in the first display area that does not align with any indicia representative of said replacing.
(independent claim 1 which Claim 5 inherits from defined that the first display area is of the touch screen display)
(Claim 16) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a device with a touch screen display, the one or more programs including instructions for: 



displaying a first set of a first plurality of icons on the touch screen display, wherein: 
the first plurality of icons includes a plurality of sets of icons that are separately displayed on the touch screen display, 







and the first plurality of icons includes application launch icons, 




launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched;

while displaying the first set of the first plurality of icons on the touch screen display, detecting a first finger swipe gesture on the touch screen display; 


in response to detecting the first finger swipe gesture on the touch screen display: in accordance with a determination that the first finger swipe gesture is in a first direction, 

replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display,





wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; 






and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 




replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device,  




























wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user.

(Claim 17) The non-transitory computer-readable storage medium of claim 16, 
wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display comprises an animation that moves the first set out of a first area and the second set into the first area.  






display a first set of a first plurality of icons in a first area of the touch screen display, wherein:
the first plurality of icons includes a plurality of sets of icons that are separately displayed in the first area of the touch screen display;

display a second plurality of icons in a second area on the touch screen display, wherein:
the second area is different from the first area, 

and both of the first plurality of icons and the second plurality of icons includes application launch icons,



launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched;

while displaying the first set of the first plurality of icons in the first area of the touch screen display, detect a first finger swipe gesture on the touch screen display 

in the first area in a first direction;
in response to detecting the first finger swipe gesture, 



replace display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the first area on the touch screen display, while maintaining the display of the second plurality of icons in the second area on the touch screen display,

wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons;



while displaying the first set of the first plurality of icons in the first area of the touch screen display, detect a second finger swipe gesture on the touch screen display in the first area in a direction that is substantially opposite the first direction; in response to detecting the second finger swipe gesture, 

replace display in the first area of the first set of the first plurality of icons with a display of information, other than a set of the plurality of sets of icons, customized to a user of the device,

while maintaining the display of the second plurality of icons in the second area on the touch screen display;
while displaying the second set of the first plurality of icons in the first area of the touch screen display, detect a third finger swipe gesture on the touch screen display in the first area in the direction that is substantially opposite the first direction; and
in response to detecting the third finger swipe gesture, replace display in the first area of the second set of the first plurality of icons with display of the first set of the first plurality of icons in the first area on the touch screen display, while maintaining the display of the second plurality of icons in the second area on the touch screen display.









(GSMArena page 4)

detecting a second finger gesture on an icon in the second set of the first plurality of icons; 

and in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected.  
(Claim 17) The storage medium of claim 15, including instructions that cause the device to:
detect a fourth finger gesture on an icon in the second set of the first plurality of icons; 

and, in response to detecting the fourth finger gesture, display an application that corresponds to the icon in the second set upon which the fourth finger gesture was detected.
(Claim 19) The non-transitory computer-readable storage medium of claim 16, further including instructions for: 
detecting a third finger gesture on the touch screen display; 

in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons on the touch screen display; 




and in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected.  

detect a fourth finger gesture on the touch screen display;

in response to detecting the fourth finger gesture, replace display of the second set of the first plurality of icons with display of a third set of the first plurality of icons in the first area on the touch screen display while maintaining the display of the second plurality of icons in the second area on the touch screen display;



and, in response to detecting the fifth finger gesture, display an application that corresponds to the icon in the third set upon which the fifth finger gesture was detected.

wherein the plurality of sets of icons includes a number of sets of icons that are configured to be separately displayed as a sequence of sets of icons on the touch screen display; 

and further including instructions for: 
displaying two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 


and in response to detecting the first finger swipe gesture, updating the information provided by the set-sequence-indicia icons to reflect the replacement of the displayed first set by the second set.
(Claim 20) The storage medium of claim 15, wherein the plurality of sets of icons includes a number of sets of icons that are configured to be separately displayed as a sequence of sets of icons in the first area of the touch screen display; 

and further including instructions that cause the device to:
display two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 

and, in response to detecting the first finger swipe gesture, update the information provided by the set-sequence-indicia icons to reflect the replacement of the displayed first set by the second set.

in accordance with the determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 






updating the information provided by a customized- information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first set by the information customized to the user.  
(Claim 21) The storage medium of claim 20, further including instructions that cause the device to:
in response to detecting the second finger swipe gesture:
(independent claim 15 which Claim 21 ultimately inherits from defined the second finger swipe gesture on the touch screen display in the first area in a direction that is substantially opposite the first direction)


update the information provided by a customized-information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first set by the information customized to the user.
(Claim 22) The non-transitory computer-readable storage medium of claim 16, 
wherein the first finger swipe gesture is at a location on the touch screen display that does not align with any indicia representative of said replacing.   
(Claim 19) The storage medium of claim 15, 
wherein the first finger swipe gesture is at a location in the first display area that does not align with any indicia representative of said replacing.
(independent claim 15 which Claim 19 inherits from defined that the first display area is of the touch screen display)

In the same field of endeavor, Tse teaches display of information customized to a user of the device, wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user ([0032] an electronic device 10 includes a processor 40.  Device 10 may be a mobile computing device such as a Smartphone, [0035] FIG. 4…processor 40 can provide various images via display 18, such as main image 50…is one of numerous images, displays, screens, pages, etc. .
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user as suggested by Tse.  Doing so would be desirable to provide users with an image screen that can be the “top level” image provided to users as users “back out” of previous images provided on a device to wherein the “top level” image would provide personalized user data (Tse [0040]).
In the same field of endeavor, GSMArena teaches wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display comprises an animation that moves the first set out of the first area and the second set into the first area (page 4 TouchFLO cube is an animated 3D interface alternating between three separate desktops as a user’s finger rotates the cube by sweeping gestures…The Application section has 6 square .
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display comprises an animation that moves the first set out of the first area and the second set into the first area as suggested by GSMArena.  Doing so would be desirable to provide the user with a more appealing and user friendly way of moving around the interface (GSMArena page 3 bottom paragraph).

Claims 2-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-22 of Patent No. 10,628,028 B2 in view of Tse.



16/832,285 (Instant Application)
10,628,028 (Patent ‘028)
(Claim 2) A computing device, comprising: 
a touch screen display; 
one or more processors; 
memory; 
and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 

displaying a first set of a first plurality of icons on the touch screen display, wherein: 
the first plurality of icons includes a plurality of sets of icons that are separately displayed on the touch screen display, 







and the first plurality of icons includes application launch icons, 


wherein each application launch icon represents a particular application, and activation of a respective application launch icon causes: 

launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched;   

while displaying the first set of the first plurality of icons on the touch screen display, detecting a first finger swipe gesture on the touch screen display; 


in response to detecting the first finger swipe gesture on the touch screen display: in accordance with a determination that the first finger swipe gesture is in a first direction, 

replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display,





wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; 

and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 





wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user.

a touch screen display;
one or more processors;
memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

displaying a first set of a first plurality of icons in a first area of the touch screen display, wherein:
the first plurality of icons includes a plurality of sets of icons that are separately displayed in the first area of the touch screen display;

displaying a second plurality of icons in a second area on the touch screen display, wherein:
the second area is different from the first area, 

and both of the first plurality of icons and the second plurality of icons includes application launch icons, 

wherein each application launch icon represents a particular application, and activation of a respective application launch icon causes:

launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched;

while displaying the first set of the first plurality of icons in the first area of the touch screen display, detecting a first finger swipe gesture on the touch screen display in the first area;



in accordance with a determination that the first finger swipe gesture is in a first direction, 

replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the first area on the touch screen display, while maintaining the display of the second plurality of icons in the second area on the touch screen display,

wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; 

and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 






(Tse)


wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display comprises an animation that moves the first set out of a first area and the second set into the first area.
(Claim 3) The computing device of claim 1, wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the first area on the touch screen display comprises an animation that moves the first set out of the first area and the second set into the first area while display of the second plurality of icons in the second area on the touch-screen display is maintained.

(Claim 4) The computing device of claim 2, further including instructions for: 


detecting a second finger gesture on an icon in the second set of the first plurality of icons; 

and in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected.  
(Claim 4) The computing device of claim 1, further including instructions for:

detecting a second finger gesture on an icon in the second set of the first plurality of icons; 

and, in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected.



detecting a third finger gesture on the touch screen display; 

in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons on the touch screen display; 





detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; 

and in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected.  
(Claim 5) The computing device of claim 1, further including instructions for:
detecting a third finger gesture on the touch screen display;

in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons in the first area on the touch screen display while maintaining the display of the second plurality of icons in the second area on the touch screen display;

detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; 

and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected.

(Claim 6) The computing device of claim 2, wherein the plurality of sets of icons includes a number of sets of icons that are configured to be separately displayed as a sequence of sets of icons on the touch screen display; 


and further including instructions for:   
displaying two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 


in the first area of the touch screen display; 

and further including instructions for:
displaying two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 




in accordance with the determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 

















updating the information provided by a customized-information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first set 

detecting a second finger swipe gesture on the touch screen display in a direction that is substantially opposite the first direction; and in response to detecting the second finger swipe gesture, 
(detecting a second finger swipe in a direction that is substantially opposite the first direction is an obvious variant of determining the same first finger swipe that is gestured in a direction substantially opposite the first direction)

replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device, and in response to detecting the second finger swipe gesture:

updating the information provided by a customized-information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first 

on the touch screen display that does not align with any indicia representative of said replacing.  
(Claim 8) The computing device of claim 1, wherein the first finger swipe gesture is at a location in the first display area that does not align with any indicia representative of said replacing.
(independent claim 1 which Claim 8 inherits from defined that the first display area is of the touch screen display)
(Claim 9) A method, comprising: 
at a computing device with a touch screen display: 

displaying a first set of a first plurality of icons on the touch screen display, wherein: 
the first plurality of icons includes a plurality of sets of icons that are separately displayed on the touch screen display, 







and the first plurality of icons includes application launch icons, 


wherein each application launch icon represents a particular application, and activation of a respective application launch icon causes: 

launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched;  

while displaying the first set of the first plurality of icons on the touch screen display, detecting a first finger swipe gesture on the touch screen display; 


in response to detecting the first finger swipe gesture on the touch screen display: in accordance with a determination that the first finger swipe gesture is in a first direction, 

replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display,







and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 

replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device,

wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user.  

at a computing device with a touch screen display:

displaying a first set of a first plurality of icons in a first area of the touch screen display, wherein:
the first plurality of icons includes a plurality of sets of icons that are separately displayed in the first area of the touch screen display;

displaying a second plurality of icons in a second area on the touch screen display, wherein:
the second area is different from the first area, 

and both of the first plurality of icons and the second plurality of icons includes application launch icons, 

wherein each application launch icon represents a particular application, and activation of a respective application launch icon causes:

launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched; 

while displaying the first set of the first plurality of icons in the first area of the touch screen display, detecting a first finger swipe gesture on the touch screen display in the first area;



in accordance with a determination that the first finger swipe gesture is in a first direction, 

replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the first area on the touch screen display, while maintaining the display of the second plurality of icons in the second area on the touch screen display,



and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 

replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device.


(Tse)

wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display comprises an animation that moves the first set out of s first area and the second set into the first area.  
(Claim 10) The method of claim 9, wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the first area on the touch screen display comprises an animation that moves the first set out of the first area and the second set into the first area while display of the second plurality of icons in the second area on the touch-screen display is maintained.


detecting a second finger gesture on an icon in the second set of the first plurality of icons; 

and in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected.  
(Claim 11) The method of claim 9, further comprising:

detecting a second finger gesture on an icon in the second set of the first plurality of icons; 

and, in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected.
(Claim 12) The method of claim 9, further comprising: 
detecting a third finger gesture on the touch screen display; 

in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons on the touch screen display; 





detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; 

and in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected.  
(Claim 12) The method of claim 9, further comprising:
detecting a third finger gesture on the touch screen display;

in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons in the first area on the touch screen display while maintaining the display of the second plurality of icons in the second area on the touch screen display;

detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; 

and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected.

wherein the plurality of sets of icons includes a number of sets of icons that are configured to be separately displayed as a sequence of sets of icons on the touch screen display; 

and wherein the method further comprises: 
displaying two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 

and in response to detecting the first finger swipe gesture, updating the information provided by the set-sequence-indicia icons to reflect the replacement of the displayed first set by the second set.  
(Claim 13) The method of claim 9, 
wherein the plurality of sets of icons includes a number of sets of icons that are configured to be separately displayed as a sequence of sets of icons in the first area of the touch screen display, 

the method further comprising:
displaying two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 

and, in response to detecting the first finger swipe gesture, updating the information provided by the set-sequence-indicia icons to reflect the replacement of the displayed first set by the second set.

(Claim 14) The method of claim 13, further comprising: 
in accordance with the determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 

















updating the information provided by a customized-information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first set by the information customized to the user.  

detecting a second finger swipe gesture on the touch screen display in a direction that is substantially opposite the first direction; and in response to detecting the second finger swipe gesture, 
(detecting a second finger swipe in a direction that is substantially opposite the first direction is an obvious variant of determining the same first finger swipe that is gestured in a direction substantially opposite the first direction)

replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device, 
and in response to detecting the second finger swipe gesture:

updating the information provided by a customized-information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first set by the information customized to the user.

wherein the first finger swipe gesture is at a location on the touch screen display that does not align with any indicia representative of said replacing.  
(Claim 15) The method of claim 9, 
wherein the first finger swipe gesture is at a location in the first display area that does not align with any indicia representative of said replacing.
(independent claim 9 which Claim 15 inherits from defined that the first display area is of the touch screen display)
(Claim 16) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a device with a touch screen display, the one or more programs including instructions for:

displaying a first set of a first plurality of icons on the touch screen display, wherein: 
the first plurality of icons includes a plurality of sets of icons that are separately displayed on the touch screen display, 







and the first plurality of icons includes application launch icons, 


wherein each application launch icon represents a particular application, and activation of a respective application launch icon causes: 

launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched;

while displaying the first set of the first plurality of icons on the touch screen display, detecting a first finger swipe gesture on the touch screen display; 


in response to detecting the first finger swipe gesture on the touch screen display: in accordance with a determination that the first finger swipe gesture is in a first direction, 

replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display,





wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; 

and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 

replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device,

wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user.  




display a first set of a first plurality of icons in a first area of the touch screen display, wherein:
the first plurality of icons includes a plurality of sets of icons that are separately displayed in the first area of the touch screen display;

display a second plurality of icons in a second area on the touch screen display, wherein:
the second area is different from the first area, 

and both of the first plurality of icons and the second plurality of icons includes application launch icons, 

wherein each application launch icon represents a particular application, and activation of a respective application launch icon causes:

launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched, and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched;

while displaying the first set of the first plurality of icons in the first area of the touch screen display, detect a first finger swipe gesture on the touch screen display in the first area;



in accordance with a determination that the first finger swipe gesture is in a first direction, 

replace display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the first area on the touch screen display, while maintaining the display of the second plurality of icons in the second area on the touch screen display,

wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; 

and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 

replace display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device.


(Tse)

wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display comprises an animation that moves the first set out of a first area and the second set into the first area.  
(Claim 17) The non-transitory computer readable storage medium of claim 16, wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the first area on the touch screen display comprises an animation that moves the first set out of the first area and the second set into the first area while display of the second plurality of icons in the second area on the touch-screen display is maintained.

detecting a second finger gesture on an icon in the second set of the first plurality of icons; 

and in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected.  
(Claim 18) The non-transitory computer readable storage medium of claim 16, further including instructions for:
detecting a second finger gesture on an icon in the second set of the first plurality of icons; 

and, in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected.
(Claim 19) The non-transitory computer-readable storage medium of claim 16, further including instructions for: 
detecting a third finger gesture on the touch screen display; 

in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons on the touch screen display; 


detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; 

and in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected.  
(Claim 19) The non-transitory computer readable storage medium of claim 16, further including instructions for:
detecting a third finger gesture on the touch screen display;

in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons in the first area on the touch screen display while maintaining the display of the second plurality of icons in the second area on the touch screen display;
detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; 

and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected.

wherein the plurality of sets of icons includes a number of sets of icons that are configured to be separately displayed as a sequence of sets of icons on the touch screen display; 


and further including instructions for: 
displaying two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 

and in response to detecting the first finger swipe gesture, updating the information provided by the set-sequence-indicia icons to reflect the replacement of the displayed first set by the second set.
(Claim 20) The non-transitory computer readable storage medium of claim 16, wherein the plurality of sets of icons includes a number of sets of icons that are configured to be separately displayed as a sequence of sets of icons in the first area of the touch screen display; 

and further including instructions for:
displaying two or more set-sequence-indicia icons, wherein the set-sequence-indicia icons provide information about the number of sets of icons in the plurality of sets of icons and a position of a displayed set of icons in the sequence of sets of icons; 

and, in response to detecting the first finger swipe gesture, updating the information provided by the set-sequence-indicia icons to reflect the replacement of the displayed first set by the second set.
(Claim 21) The non-transitory computer-readable storage medium of claim 20, further including instructions for: 
in accordance with the determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, 

















updating the information provided by a customized- information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first set by the information customized to the user.  

detecting a second finger swipe gesture on the touch screen display in a direction that is substantially opposite the first direction; and in response to detecting the second finger swipe gesture, 
(detecting a second finger swipe in a direction that is substantially opposite the first direction is an obvious variant of determining the same first finger swipe that is gestured in a direction substantially opposite the first direction)

replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device, and in response to detecting the second finger swipe gesture:

updating the information provided by a customized-information indicia icon and the set-sequence-indicia icons to reflect the replacement of the displayed first set by the information customized to the user.

wherein the first finger swipe gesture is at a location on the touch screen display that does not align with any indicia representative of said replacing.   
(Claim 22) The non-transitory computer readable storage medium of claim 16, 
wherein the first finger swipe gesture is at a location in the first display area that does not align with any indicia representative of said replacing. (independent claim 16 which Claim 22 inherits from defined that the first display area is of the touch screen display)

In the same field of endeavor, Tse teaches display of information customized to a user of the device, wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user ([0032] an electronic device 10 includes a processor 40.  Device 10 may be a mobile computing device such as a Smartphone, [0035] FIG. 4…processor 40 can provide various images via display 18, such as main image 50…is one of numerous images, displays, screens, pages, etc. that processor 40 provides via display 18 (wherein main image 50 is one a display, screen or page that processor 40 provides via display is construed as wherein the .
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teachings wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user as suggested by Tse.  Doing so would be desirable to provide users with an image screen that can be the “top level” image provided to users as users “back out” of previous images provided on a device to wherein the “top level” image would provide personalized user data (Tse [0040]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-3, 9-10 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling, US 2006/0197753 A1, in view of and GSMArena Team “HTC Touch Review” November 2007 (hereinafter GSMArena) and further in view of Tse et al. (hereinafter Tse), US 2008/0134088 A1. 

Hotelling was disclosed in an IDS dated 4-22-2020.
GSMArena was disclosed in an IDS dated 4-22-2020.

Regarding independent claim 2, Hotelling teaches a computing device ([0048] FIG. 2 multi-functional hand-held device (a computing device) that integrates both hardware and software components 104 and 106), comprising: 
a touch screen display ([0097] a touch screen in conjunction with GUI (comprising a touch screen display) may be configured as the primary input arrangement for a hand-held device); one or more processors ([0170] FIG. 28 is block diagram of exemplary hand-held device 600 including a controller 602, e.g., CPU (one or more ; memory (FIG. 28 and [0171] memory block 604 (memory)); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (FIG. 28 and [0171] other computer code and data (and one or more programs) may reside within memory block 604 (wherein the one or more programs are stored in memory) that is operatively coupled to controller 62, e.g. CPU, wherein the controller 602 together with an operating system operates to execute (and configured to be executed by the one or more processors) computer code and produce and use data (the one or more computer programs including instructions for)): 
displaying a first set of a first plurality of icons on the touch screen display, and the first plurality of icons includes application launch icons (FIG. 18 and [0084-0085] the main menu GUI 260, displayed (displaying) on the screen of the multi-functional device (on the touch screen display), includes separate icons/buttons 262 (a first set of a first plurality of icons) for launching each of the various device functionalities (and the first plurality of icons includes application launch icons)), wherein each application launch icon represents a particular application, and activation of a respective application launch icon causes: launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched (FIG. 18 and [0085] when a button is pressed (and activation of a respective application launch icon causes), e.g. one of the buttons 262A-262I corresponding to specific device functionality (wherein each application launch button represents a particular application), the main page for the selected functionality, e.g. as shown in FIGS. 9-17, is brought into view on the display (launching and displaying , and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched (FIG. 18 and [0085] to select another device functionality, the user simply selects the a soft home button 264 located in each of the GUI of each device functionality selected to return to the main menu page 260, and thereafter (when the particular application is already launched) selects the desired functionality in the main menu page 260 to display that selected button’s desired functionality (and display of the particular application represented by the activated application launch icon)).
Hotelling does not expressly teach wherein: the first plurality of icons includes a plurality of sets of icons that are separately displayed in the touch screen display; while displaying the first set of the first plurality of icons in the area of the touch screen display, detecting a first finger swipe gesture on the touch screen display in the area in a first direction; in response to detecting the first finger swipe gesture, replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the area on the touch screen display, wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; and 
in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, replacing display of the first set of firs plurality icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device.
 (page 4 TouchFLO cube 3D interface with three main screens including…The Application section has 6 square keys: email, SMS/MMS, internet explorer, tasks, comm manager, and calendar.  The Media section has the Music, Photos and Video tabs…Sliding a finger right or left across the display leafs through the available screens as shown in the middle figure on page 4; thus – this suggests that the icons within the Application section and the Media section (wherein first plurality of icons includes a plurality of sets of icons) are displayed separately in different screen sections (that are separately displayed) that a user leafs through using their finger to slide across the touch screen (in touch screen display) displaying the TouchFLO cube 3D interface); while displaying the first set of the first plurality of icons on the touch screen display, detecting a first finger swipe gesture on the touch screen display; in response to detecting the first finger gesture on the touch screen display: in accordance with a determination that the first finger swipe gesture is in a first direction, replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display, wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons (page 4 TouchFLO cube 3D interface with three main screens including…The Application section has 6 square keys: email, SMS/MMS, internet explorer, tasks, comm manager, and calendar.  The Media section has the Music, Photos and Video tabs…Sliding a finger right or left across the display leafs through the available screens as shown in the middle and bottom figures on page 4; thus – this suggests that the Application section/screen is initially presented (while displaying the first set of the first plurality of icons in the area of  (page 4 TouchFLO cube 3D interface with three main screens including…The Application section has 6 square keys: email, SMS/MMS, internet explorer, tasks, comm manager, and calendar.  The Media section has the Music, Photos and Video tabs.  The Contacts segment has a 3x3 grid of keys, for assigning your favorite contacts…Sliding a finger right or left across the display leafs through the available screens as shown in the middle and bottom figures on page 4; thus - this suggests that the Application section/screen is initially presented  as shown in the middle figure on page 4 and the last screenshot shown within the middle figure suggests that sliding a finger to the right instead of to the left (in 
Because Hotelling and GSMArena address the same issue of a touch interface implemented on a multifunctional mobile device, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings of wherein: first plurality of icons includes a plurality of sets of icons that are separately displayed in touch screen display; while displaying the first set of the first plurality of icons on the touch screen display, detecting a first finger swipe gesture on the touch screen display; in response to detecting the first finger gesture on the touch screen display: in accordance with a determination that the first finger swipe gesture is in a first direction, replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display, wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of device as suggest by GSMArena into Hotelling computing wherein: the first plurality of icons includes a plurality of sets of icons that are separately displayed in the touch screen display; while displaying the first set of the first plurality of icons in the area of the touch screen display, detecting a first finger swipe gesture on the touch screen display in the area in a first direction; in response to detecting the first finger swipe gesture, replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the area on the touch screen display, wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, replacing display of the first set of firs plurality icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device.  This modification would have been motivated by the desire to provide the user with a more appealing and user friendly way of moving around the interface (GSMArena page 3 bottom paragraph).
Hotelling and GSMArena do not expressly teach wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user.

Because Hotelling, in view of GSMArena, and Tse address the same issue of displaying information customized to a user on a display screen of a mobile device, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings of wherein displayed information includes one or more of weather, stocks, calendar entries, and recent messages for the user as suggest by Tse into Hotelling and GSMArena computing device, with a reasonable expectation of success, such that Hotelling and GSMArena’s user interface incorporating the TouchFLO 3D cube to provide a screen for customized user’s favorite wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user.  This modification would have been motivated by the desire to provide the user with an image screen that can be the “top level” image provided to users as users “back out” of previous images provided on a device to wherein the “top level” image would provide personalized user data (Tse [0040]).

Regarding dependent claim 3, Hotelling, in view of GSMArena and Tse, teach the computing device of claim 2, wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display comprises an animation that moves the first set out of a first area and the second set into the first area (see GSMArena page 4 TouchFLO cube is an animated 3D interface alternating between three separate desktops as a user’s finger rotates the cube by sweeping gestures…The Application section has 6 square keys: email, SMS/MMS, internet explorer, tasks, comm manager, and calendar.  The Media section has the Music, Photos and Video tabs…Sliding a finger right or left across the display leafs through the available screens as shown in the middle figure on page 4; thus – this suggests when the Application section with 6 square keys is rotated (wherein replacing display of the first set of the first plurality of icons) to display the Media section with Music, Photos and Video tabs (with display of a second set of the first plurality of icons) via user’s finger sweep gesture on the display screen (on the touch screen display) wherein the rotation is represented via the animated 3D .

Regarding independent claim 9, claim 9 is a method claim that is substantially the same as the computing device of claim 2.  Therefore, claim 9 is rejected for the same reason as claim 2.  In addition, Hotelling teaches a method ([0150] FIG. 26 touch method 500).

Regarding dependent claim 10, claim 10 is a method claim that is substantially the same as the computing device of claim 3.  Therefore, claim 10 is rejected for the same reason as claim 3.

Regarding independent claim 16, claim 16 is a non-transitory computer readable storage medium claim that is substantially the same as the computing device of claim 2.  Therefore, claim 16 is rejected for the same reason as claim 2.  In addition, Hotelling teaches a non-transitory computer-readable storage medium storing one or more programs ([0176] computer readable medium storing computer readable code) configured to be executed by one or more processors of a device ([0171] hand-held device with controller executes computer code) with a touch screen display ([0097] a touch screen in conjunction with GUI (with a touch screen display) may be configured as the primary input arrangement for a hand-held device), the one or more programs including instructions for (FIG. 28 and [0171] other computer code and data may reside within memory block 604 that is operatively coupled to controller 62, e.g. CPU, wherein the controller 602 together with an operating system operates to execute computer code and produce and use data).

Regarding dependent claim 17, claim 17 is a non-transitory computer-readable storage medium claim that is substantially the same as the computing device of claim 3.  Therefore, claim 17 is rejected for the same reason as claim 3.
Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view GSMArena and Tse, as applied in the rejections of Claims 2, 9 and 16 respectively, and further in view of “HTC Touch and TouchFLO interface” Video by Matthew Miller, video Published June 7, 2007 https://www.youtube.com/watch?v=6oUp4wOcUc4 (hereinafter Miller).

Regarding dependent claim 4, Hotelling, in view of GSMArena and Tse, teach all the elements of claim 2.
Hotelling, GSMArena and Tse do not expressly teach further including instructions for: detecting a second finger gesture on an icon in the second set of the first plurality of icons; and, in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected.
 Miller teaches further including instructions for: detecting a second finger gesture on an icon in the second set of the first plurality of icons (video time 3:36 to 3:39 wherein (further including instructions for: detecting) the finger tapping on (a second finger gesture) the Music icon (on an icon) of the section of icons displayed on the screen (in the second set of the first plurality of icons)); and, in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected (video time 3:36 to 3:41 wherein in response to tapping on (and in response to detecting the second finger gesture) Music icon device starts the Window Mobile 6 Audio Manager and is displayed on the screen (displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected)).	Because Hotelling, in view of GSMArena and Tse, and Miller address the same issue of a touch screen device implementing the TouchFlo interface with a displayed section that includes the Music, Photos and Videos icons, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings further including instructions for: detecting a second finger gesture on an icon in the second set of the first plurality of icons; and, in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected as suggest by Miller into Hotelling, GSMArena and Tse’s computing device, with a reasonable expectation of success, such that Hotelling, GSMArena and Tse’s user interface incorporates the TouchFLO interface display section that includes the Music, Photos and Videos icons wherein upon tapping on the Music icon the device starts the Windows Mobile 6 Audio 

Regarding dependent claim 11, claim 11 is a method claim that is substantially the same as the computing device of claim 4.  Therefore, claim 11 is rejected for the same reason as claim 4.

Regarding dependent claim 18, claim 18 is a non-transitory computer-readable storage medium claim that is substantially the same as the computing device of claim 4.  Therefore, claim 18 is rejected for the same reason as claim 4.
Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view GSMArena and Tse, as applied in the rejections of Claims 2, 9 and 16 respectively, and further in view of “HTC Touch – TouchFLO demo” Video by Mobilissimo.ro, video Published June 5, 2007 https://www.youtube.com/watch?v=YQ8TQ9Rr_7E (hereinafter Mobilissimo), and further in view Miller.

Regarding dependent claim 5, Hotelling, in view of GSMArena and Tse, teach all the elements of claim 2.
further including instructions for: detecting a third finger gesture on the touch screen display; in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons on the touch screen display.
However, Mobilissimo teaches further including instructions for: detecting a third finger gesture on the touch screen display; in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons on the touch screen display (video time 0:18.1 to 0:19 suggests that the device detects a finger sweeping gesture down on the touch screen (further including instructions for detecting a third finger gesture on the touch screen display) and then (in response to detecting the third finger gesture) the displayed media section comprising of the Music, Photos and Videos icons is replaced (replacing display of the second set of the first plurality of icons) on the touch screen with the display of a homescreen including icons (with display of a third set of the first plurality of icons on the touch screen display)).
Because Hotelling, in view of GSMArena and Tse, and Mobilissimo address the same issue of a touch screen device implementing the TouchFlo interface with a displayed section that includes the Music, Photos and Videos icons, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings further including instructions for: detecting a third finger gesture on the touch screen display; in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set 
Hotelling, GSMArena, Tse and Mobilissimo do not expressly teach detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected. 
However, Miller teaches detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected (video time 2:07 to 2:20 suggests that upon user finger touching (detecting a fourth finger gesture) the last icon (on an icon) with the plurality of icon on the homescreen (in the third set of the first plurality of icons) and the device presents the Launcher window with listing of shortcuts including any customized shortcuts created by the user (and, in response to detecting .
Because Hotelling, in view of GSMArena, Tse and Mobilissimo, and Miller address the same issue of a touch screen device implementing the TouchFlo interface with a homescreen that includes a plurality of icons, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings further including detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected as suggest by Miller into Hotelling, GSMArena, Tse and Mobilissimo’s computing device, with a reasonable expectation of success, such that Hotelling, GSMArena, Tse and Mobilissimo’s user interface displaying the homescreen with a plurality of icons after detecting a downward swipe gesture includes an icon that upon user touch selection displays a launcher with shortcuts including user customized shortcuts, as suggested by Miller.  This modification would have been motivated by the desire to provide the user an icon to access user customized shortcuts (Miller video time 2:07 to 2:20).

Regarding dependent claim 12, claim 12 is a method claim that is substantially the same as the computing device of claim 5.  Therefore, claim 12is rejected for the same reason as claim 5.

.
Claims 8, 15 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view GSMArena and Tse, as applied in the rejections of Claims 2, 9 and 16 respectively, and further in view Mobilissimo.

Regarding dependent claim 8, Hotelling, in view of GSMArena and Tse, teach all the elements of claim 2.
Hotelling, GSMArena and Tse do not expressly teach wherein the first finger swipe gesture is at a location on the touch screen display that does not align with any indicia representative of said replacing.
However, Mobilissimo teaches wherein the first finger swipe gesture is at a location on the touch screen display that does not align with any indicia representative of said replacing (video time 0:24 indicates that navigation can be left or right, video time 0:31.3 shows user finger on the touch screen of a section displaying 6 application icons wherein the finger is not in any particular area aligned with any indicia, video time 0:31.2 suggests that if the finger on the displayed section of the displaying the touch screen is a sweeping gesture to the left, the display would change to the section with Music, Photos and Video icons; thus – this suggests because navigation between the sections can be left or right, a finger gesture placed on the touchscreen of the section displaying 6 application icons sweeping left (wherein the first 
Because Hotelling, in view of GSMArena and Tse, and Mobilissimo address the same issue of a touch screen display implementing TouchFlo interface enabling a user to navigate through various displayed screen section including a display screen section with 6 application icons and a separate display screen section with Music, Photos and Video icons, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings wherein the first finger swipe gesture is at a location on the touch screen display that does not align with any indicia representative of said replacing as suggest by Mobilissimo into Hotelling, GSMArena and Tse’s computing device, with a reasonable expectation of success, such that the TouchFlo interface implemented on Hotelling, GSMArena and Tse’s electronic device is further modified to enable a user to touch on a location of a touch screen not aligned to any particular indicia and perform a leftward swipe gesture from that touch location to replace the display screen section containing 6 applications icon, to be replaced with the display section containing Music, Photos and Video icons, as suggested by Mobilissimo.  This modification would have been motivated by the desire to provide the user with a capability to conveniently navigate through a plurality of icons on a hand-held device through one hand operation with a single finger (Mobilissimo entire video show single hand operation of device with one finger).



Regarding dependent claim 22, claim 22 is a non-transitory computer-readable storage medium claim that is substantially the same as the computing device of claim 8.  Therefore, claim 22 is rejected for the same reason as claim 8.

Allowable Subject Matter
Claims 6-7, 13-14 and 20-21 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming of their associated nonstatutory obviousness-type double patenting rejection such as through the filing and approval of a Terminal Disclaimer.

The following is an examiner’s statement of reasons for allowable subject matter in Claims 6-7, 13-14 and 20-21.

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in Claims 6-7, 13-14 and 20-21 when taken in the context of the claims as a whole.  
At best the prior arts of record, specifically, Hotelling (US 2011/0314098 A1) discloses [0048] FIG. 2 multi-functional hand-held device that integrates both hardware 
In addition, neither references uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of Claims 6-7, 13-14 and 20-21 as a whole.

Response to Arguments
Applicant’s amendment and remarks filed 11/19/2021 traversing the prior Specification and Claim Objections are persuasive and thus the Specification and Claim Objections rejections set forth in the Office Action dated 7/26/2021 are hereby withdrawn.



Applicant’s arguments filed 11/19/2021 traversing the 35 U.S.C. 103 rejections for claims 2-5, 8-12, 15-19 and 22 have been fully considered but they are moot in light of the new ground of rejection for claims 2, 9 and 16 made under 35 U.S.C. 103 over Hotelling, in view of GSMArena and Tse, as detailed in the rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143